Financial Data AT&T Inc. Consolidated Statements of Income Dollars in millions except per share amounts Unaudited Three Months Ended 3/31/2014 3/31/2013 % Chg Operating Revenues $ $ % Operating Expenses Cost of services and sales (exclusive of depreciation and amortization shown separately below) % Selling, general and administrative -0.9 % Depreciation and amortization % Total Operating Expenses % Operating Income % Interest Expense % Equity in Net Income of Affiliates 88 -52.4 % Other Income (Expense) - Net 32 - Income Before Income Taxes % Income Tax Expense % Net Income -1.0 % Less: Net Income Attributable to Noncontrolling Interest ) ) -12.3 % Net Income Attributable to AT&T $ $ -1.3 % Basic Earnings Per Share Attributable to AT&T $ $ % Weighted Average Common Shares Outstanding (000,000) -5.3 % Diluted Earnings Per Share Attributable to AT&T $ $ % Weighted Average Common Shares Outstanding with Dilution (000,000) -5.3 % Financial Data AT&T Inc. Statements of Segment Income Dollars in millions Unaudited Three Months Ended Wireless 3/31/2014 3/31/2013 % Chg Segment Operating Revenues Service $ $ 2.2 % Equipment 52.2 % Total Segment Operating Revenues 7.0 % Segment Operating Expenses Operations and support 6.9 % Depreciation and amortization 5.2 % Total Segment Operating Expenses 6.6 % Segment Operating Income 8.1 % Equity in Net Income (Loss) of Affiliates ) ) -11.1 % Segment Income $ $ 8.1 % Segment Operating Income Margin % % Wireline Segment Operating Revenues Service $ $ 0.1 % Equipment -22.6 % Total Segment Operating Revenues -0.4 % Segment Operating Expenses Operations and support 1.2 % Depreciation and amortization -0.1 % Total Segment Operating Expenses 0.9 % Segment Operating Income -10.5 % Equity in Net Income of Affiliates 1 1 - Segment Income $ $ -10.5 % Segment Operating Income Margin % % Financial Data AT&T Inc. Consolidated Balance Sheets Dollars in millions 3/31/2014 12/31/2013 Unaudited Assets Current Assets Cash and cash equivalents $ $ Accounts receivable - net of allowances for doubtful accounts of $483 and $483 Prepaid expenses Deferred income taxes Other current assets Total current assets Property, Plant and Equipment - Net Goodwill Licenses Other Intangible Assets - Net Investments in Equity Affiliates Other Assets Total Assets $ $ Liabilities and Stockholders' Equity Current Liabilities Debt maturing within one year $ $ Accounts payable and accrued liabilities Advanced billing and customer deposits Accrued taxes Dividends payable Total current liabilities Long-Term Debt Deferred Credits and Other Noncurrent Liabilities Deferred income taxes Postemployment benefit obligation Other noncurrent liabilities Total deferred credits and other noncurrent liabilities Stockholders' Equity Common stock Additional paid-in capital Retained earnings Treasury stock ) ) Accumulated other comprehensive income Noncontrolling interest Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ Financial Data AT&T Inc. Consolidated Statements of Cash Flows Dollars in millions Unaudited Three months ended March 31, Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Undistributed earnings from investments in equity affiliates 17 ) Provision for uncollectible accounts Deferred income tax expense Net (gain) loss from sale of investments, net of impairments ) ) Changes in operating assets and liabilities: Accounts receivable ) Other current assets ) Accounts payable and accrued liabilities ) Retirement benefit funding ) - Other - net ) ) Total adjustments Net Cash Provided by Operating Activities Investing Activities Construction and capital expenditures: Capital expenditures ) ) Interest during construction ) ) Acquisitions, net of cash acquired ) ) Dispositions 5 Other - 1 Net Cash Used in Investing Activities ) ) Financing Activities Net change in short-term borrowings with original maturities of three months or less ) Issuance of other short-term borrowings - Issuance of long-term debt Repayment of long-term debt ) ) Purchase of treasury stock ) ) Issuance of treasury stock 13 56 Dividends paid ) ) Other 74 ) Net Cash Used in Financing Activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents beginning of year Cash and Cash Equivalents End of Period $ $ Financial Data AT&T Inc. Supplementary Operating and Financial Data Dollars in millions except per share amounts, subscribers and connections in (000s) Unaudited Three Months Ended 3/31/2014 3/31/2013 % Chg Wireless Subscribers and Connections Total % Postpaid % Prepaid % Reseller -5.6 % Connected Devices % Wireless Net Adds Total - Postpaid - Prepaid ) ) % Reseller ) ) % Connected Devices % M&A Activity, Partitioned Customers and Other Adjs. 3 - Wireless Churn Postpaid Churn % % 3 BP Total Churn % % 1 BP Other Licensed POPs (000,000) % Wireline Voice Total Wireline Voice Connections -11.1 % Net Change ) ) % Broadband Total Wireline Broadband Connections -0.1 % Net Change 78 -37.1 % Video Total U-verse Video Connections % Net Change -13.4 % Consumer Revenue Connections Broadband1 % U-verse Video Connections % Voice2 -12.2 % Total Consumer Revenue Connections1 -3.1
